
	
		VI
		110th CONGRESS
		1st Session
		S. 1127
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alexandrea S. Banks
		  Desutter and Nicholas S. Banks Desutter.
	
	
		1.Relief of Alexandrea S. Banks Desutter and
			 Nicholas S. Banks DesutterThe
			 adoption of Alexandrea S. Banks Desutter and Nicholas S. Banks Desutter by
			 their grandmother, Sue Ellen Desutter, shall be deemed to have satisfied the
			 requirements of section 216(e) of the Social Security Act (42 U.S.C. 416(e))
			 for purposes of establishing the entitlement of Alexandrea S. Banks Desutter
			 and Nicholas S. Banks Desutter to survivors insurance benefits based on the
			 wages and self-employment income of their grandfather, Thomas A. Desutter,
			 under section 202(d) of that Act (42 U.S.C. 402(d)). The date of such
			 entitlement shall be based on the application for benefits dated October 1,
			 2003.
		
